           Case 1:20-cv-10530-CM Document 2 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAMICKO MURRAY McIVER,
                                  Plaintiff,
                      -against-                                      20-CV-10530 (CM)

GENESA HOME CARE AGENCY; MASSA,                                     TRANSFER ORDER
Owner of Genesa HHC,
                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff alleges that Genesa Home Care Agency is located in Kingston, New York. For

the reasons discussed below, the Court transfers this action to the United States District Court for

the Northern District of New York.

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And any other type of defendant resides “in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the

civil action in question.” § 1391(c)(2).

       Genesa Home Care Agency is located in Kingston, Ulster County, New York, which is

within the Northern District of New York. See 28 U.S.C. § 112(a). It is therefore clear that the

United States District Court for the Northern District of New York is a proper venue for this

action under § 1391(b)(1). Because Plaintiff does not allege that any defendant resides in this

district or that a substantial part of the events or omissions giving rise to Plaintiff’s claims arose
              Case 1:20-cv-10530-CM Document 2 Filed 12/17/20 Page 2 of 2




in this district, venue is not proper in this Court under § 1391(b)(1) or (2). Accordingly, the

Court transfers this action to the United States District Court for the Northern District of New

York. See 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of the order to Plaintiff and note service on

the docket.

         The Court directs the Clerk of Court to transfer this action to the United States District

Court for the Northern District of New York. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes this case.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 17, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
